Citation Nr: 1707164	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  11-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to November 1975 with additional service in the Navy Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The Veteran's wife also testified.  A complete transcript of the hearing is of record.

These matters were most recently before the Board in June 2015.  At that time, the Board remanded the matters for additional development to include obtaining additional treatment records and scheduling a VA examination.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  Prior to March 26, 2015, audiometric testing establishes that the Veteran had, at worst, level III hearing in both ears.

2.  As of March 26, 2015, audiometric testing establishes that the Veteran has, at worst, level III hearing in one ear and level IV hearing in the other ear.





CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for bilateral hearing loss were not met prior to March 26, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a 10 percent evaluation, but no higher, for bilateral hearing loss were met as of March 26, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in December 2010.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.

VA also satisfied its duty to obtain medical examinations.  In December 2008 and September 2015, VA provided the Veteran with medical examinations with respect to his service-connected bilateral hearing loss.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or resulting opinions were inadequate.  The claims file also includes the results of private audiological examinations.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Increased Rating: Bilateral Hearing Loss

The Veteran is appealing the original assignment of a disability evaluation for bilateral hearing loss following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss generally must be based on objective audiometric testing of puretone threshold averages and controlled speech discrimination testing (Maryland CNC) by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(d), the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  These averages, together with the speech recognition ability, are combined pursuant to 38 C.F.R. § 4.85, Table VI, to obtain a Roman numeral designation.

In some circumstances, the rating specialist may use Table VIa instead of Table VI.  Specifically, Table VIa may be used where the examiner certifies that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Also, in cases presenting exceptional patterns of hearing impairment, a rating specialist may use Table VIa.  38 C.F.R. § 4.86.  Exceptional patterns of hearing impairment include circumstances where the hearing thresholds are 55 decibels or more in each of the four frequencies from 1000 to 4000 Hertz or where a veteran has a hearing threshold of less than 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, disability ratings for hearing loss are generally based on objective testing by a state-licensed audiologist.  The record contains no evidence that the Veteran is a licensed audiologist and, moreover, he has not provided any audiometric testing results of his own.  For these reasons, the Board finds that his assertions are not competent evidence of his degree of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record contains the results of two VA audiological examinations and two private audiological evaluations conducted by audiologists during the period on appeal.

On the authorized VA audiological evaluation in December 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
55
60
LEFT
15
15
60
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

The December 2008 testing resulted in puretone threshold averages of 42.50 decibels for the right ear and 50 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level II hearing and for the left ear is level I hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

On the private audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
60
60
LEFT
15
20
60
60
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.  The examiner did not indicate which word list he used, though; as noted above, speech discrimination scores require the use of the Maryland CNC word list.

The January 2010 private testing resulted in puretone threshold averages of 48.50 decibels for the right ear and 52.50 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  However, because the examiner failed to indicate the word list used and did not state whether the use of the word recognition scores was appropriate, the examination results are not sufficient for rating purposes.

However, for comparison purposes, using Table VIa (because there is no indication whether the word recognition scores are reliable or were obtained pursuant to the regulatory criteria), the Roman numeral designation for the right ear would be level III hearing and for the left ear would be level III hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable percent rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

On the private audiological evaluation in March 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
55
65
LEFT
15
30
65
65
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  The private examiner specified that he used the Maryland CNC word list for the speech recognition scores.

The March 2015 testing resulted in puretone threshold averages of 51.25 decibels for the right ear and 58.75 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  Where there is not an exceptional pattern of hearing impairment, VA will use Table VI to calculate a Roman numeral.

Using Table VI, the Roman numeral designation for the right ear is level IV hearing and for the left ear is level III hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a 10 percent rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

On the authorized VA audiological evaluation in September 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
40
55
55
60
LEFT
10
35
60
65
65

The examiner indicated that speech audiometry could not be performed.  The examiner opined that the use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make the combined use of puretone average and word recognition scores inappropriate.

The September 2015 testing resulted in puretone threshold averages of 52.50 decibels for the right ear and 56.25 decibels for the left ear.  The Veteran's hearing loss is not considered an exceptional pattern of hearing impairment under 38 C.F.R. §§ 4.86(a) or (b).  However, because the examiner indicated that use of the word recognition scores was not appropriate, the Board will use Table VIa.

Using Table VIa, the Roman numeral designation for the right ear is level III hearing and for the left ear is level IV hearing.  Using those Roman numeral designations and Table VII to obtain a percentage evaluation would result in a 10 percent rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

The Board notes that both VA audiological evaluations used the Maryland CNC controlled speech discrimination test required by the applicable regulations, so are sufficient for rating purposes.  38 C.F.R. § 4.85(a).  As noted above, the record only establishes that the more recent, March 2015 private examination used the Maryland CNC controlled speech discrimination test required by the applicable regulations.

The greater weight of the medical evidence is against granting a compensable disability rating for the Veteran's bilateral hearing disability during any portion of the period prior to March 26, 2015.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a compensable rating for bilateral hearing loss is denied for the period prior to March 26, 2015.

However, the private audiological evaluation of March 26, 2015, is the first audiological evaluation that indicates that the Veteran's hearing loss meets the criteria for a compensable, 10 percent rating.  The September 2015 VA audiological examination is consistent with the private examination and also indicates that a 10 percent rating is appropriate for the Veteran's bilateral hearing loss.

Giving the Veteran the benefit-of-the-doubt, he meets the criteria for a compensable rating as of March 26, 2015.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, a 10 percent rating for bilateral hearing loss is granted effective March 26, 2015.

The Veteran has not raised the issue of entitlement to an extraschedular rating for his bilateral hearing loss, nor does the record indicate that any such rating would be appropriate.  The schedular criteria adequately describe the Veteran's symptoms and functional impairments.

	
ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss for the period prior to March 26, 2015, is denied.

Entitlement to a 10 percent evaluation, but no higher, for bilateral hearing loss effective March 26, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


